          Case 5:20-cv-00843-OLG Document 1 Filed 07/20/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 TASKUS, INC.,

                    Plaintiff,
                                                   Case No. 5:20-cv-843
        v.

 CATHERINE ERUM & JOHN DOE,

                    Defendants.



                                          COMPLAINT

       Plaintiff TaskUs, Inc. (“Plaintiff” or “TaskUs”), by and through its undersigned counsel,

files the following Complaint against Catherine Erum and John Doe (collectively, “Defendants”).

In support thereof, TaskUs states as follows:

                             I. BACKGROUND ALLEGATIONS

               TaskUs is engaged in the business of providing new-age outsourcing by delivering

deep expertise in cloud-based digital customer services (the “Outsourced Services”).

               For some of its United States (“US”) based customers, TaskUs enters into

agreements with its Philippine subsidiary for the latter to provide the Outsourced Services to these

customers. In such instances, TaskUs allows employees of its Philippine subsidiary limited access

to its confidential and sensitive personal identifying information (“PII”) to enable them to render

the required Outsourced Services.

               On 25 November 2016, TaskUs’s Philippines subsidiary hired Catherine Erum

(“Erum”) to work at its location in Manilla, Philippines.

               Erum was specifically tasked to render Outsourced Services for the US based

customers of TaskUs, and for this purpose, she was entrusted with PII from TaskUs.
                Case 5:20-cv-00843-OLG Document 1 Filed 07/20/20 Page 2 of 5




                    Notably, Erum was obligated to keep confidential the PII as she was prohibited

from disclosing the PII to third parties and from using this for purposes other than to render the

required Outsourced Services.

                    At some point, Erum formed a relationship with John Doe1 who was not a TaskUs

employee or of its Philippine subsidiary.

                    In violation of her obligation on confidentiality, Erum passed on PII from TaskUs

to John Doe. The PII included names of clients of the US-based customers of TaskUs and details

of their bank accounts.

                    John Doe used the PII to continuously and repeatedly blackmail TaskUs customers

by threatening to expose the client identities and their bank account details if the customers did

not give him money.

                                       II. JURISDICTION AND VENUE

                    This Court has jurisdiction over this action under 28 U.S.C. § 1331 because TaskUs

is bringing a claim under the Racketeer Influenced and Corrupt Organizations (RICO) Act, 18

U.S.C. §§ 1961 et seq.

                    Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claim occurred, and a substantial part of property that is

the subject of the action is situated in this venue.

                                                 III. THE PARTIES

           A.       Plaintiff

                    TaskUs is a Delaware corporation with principal office at 3221 Donald Douglas

Loop, S. STE C, Sta. Monica, CA 90405.



1
    TaskUs is trying to ascertain the identity of John Doe.




                                                              2
             Case 5:20-cv-00843-OLG Document 1 Filed 07/20/20 Page 3 of 5




       B.       Defendants

                Defendant Catherine Erum is a resident of the Philippines and, upon information

and belief, currently resides in Manilla, Philippines.

                Defendant John Doe is a resident of the Philippines and, upon information and

belief, currently resides somewhere in Metro Manilla, Philippines.

                                             COUNT I

                                    ALL DEFENDANTS
                                     (RICO Enterprise)
                All preceding paragraphs of this Complaint are fully incorporated herein by

reference.

                Defendants are members of an “enterprise,” as defined at 18 U.S.C. § 1961(4) that

“includes any individual, partnership, corporation, association, or other legal entity, and any union

or group of individuals associated in fact although not a legal entity.”

                The enterprise shares a common purpose to obtain PII and property through

unlawful means.

                The enterprise is engaged in, or the activities of which affect, interstate or foreign

commerce including using email to carryout blackmail and steal PII of individuals living in the

United States through their actions in the Philippines.

                The racketeering activity, as defined at 18 U.S.C. § 1961(1)(B), includes blackmail,

indictable under 18 U.S.C. § 873, and wire fraud indictable under 18 U.S.C. § 1343 committed by

the Defendants for themselves and for each other.

                The acts in this pattern of racketeering activity are related with the same or similar

purpose, results, participants, victims or methods of commission.




                                                  3
             Case 5:20-cv-00843-OLG Document 1 Filed 07/20/20 Page 4 of 5




                This enterprise and its pattern of racketeering activity are continuous and ongoing.

The acts in the pattern are not isolated. The enterprise and its pattern amount to a long-term scheme

with a threat of continuous open-ended racketeering activity extending indefinitely into the future.

                Defendants agreed and conspired to violate subsection (c) at 18 U.S.C. § 1962(c),

as prohibited by 18 U.S.C. § 1962(d). Defendants participated in the conspiracy with knowledge

of the essence or essential nature of the plan and knowingly facilitated the activities of the scheme

to blackmail and commit wire fraud.

                As a direct, proximate, intended, and foreseeable result of the Defendants’

violations of RICO, TaskUs suffered identifiable and distinct damages to its business or property

interests.

                                     PRAYER FOR RELIEF

                WHEREFORE, TaskUs requests relief as follows:

                       A.      For entry of judgment in favor of TaskUs and against Defendants;

                       B.      For an award of monetary damages, costs, and attorneys’ fees;

                       C.      For such other and further relief as the Court deems just and proper.




                                                 4
             Case 5:20-cv-00843-OLG Document 1 Filed 07/20/20 Page 5 of 5




 Dated this 20th day of July, 2020.           /s/ Harold D. Jones
                                              Harold D. Jones
                                              Texas Bar No. 10894020
                                              hdjones@littler.com
                                              Sean M. McCrory
                                              Texas Bar No. 24078963
                                              smccrory@littler.com

                                               LITTLER MENDELSON, P.C.
                                               2001 Ross Avenue
                                               Suite 1500, Lock Box 116
                                               Dallas, TX 75201-2931
                                               214.880.8100
                                               214.880.0181 (Facsimile)
                                              Attorneys for Plaintiff

4816-9245-5105.3




                                          5
